DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 19, 2022 has been entered. 
Specification
The Examiner accepts Applicant’s amendment to the specification to provide antecedent basis for claim terminology for the posterior mold and anterior mold.  Applicant has provided antecedent basis for the claim terminology for “a first end”, “a second end”, and “a radially outward facing surface” arranged between the first end and the second end.  Applicant has support for this in the specification in Figs. 2 and 3.  
The Examiner interprets, the outer wall of mold section 30 and the outer wall of mold section 40 as providing support for “a radially outward facing surface” arranged between a first end and a second end of the mold sections.
Claim Interpretation
In claim 1, lines 1-4, claim 21, lines 1-4, and claim 22 lines 1-4, the Examiner interprets everything before, “the apparatus comprising” as the preamble and intended use of the apparatus.
The Examiner notes amended claim 12 and new claims 21 and 22 include the term “adapted to” and the Examiner has interpreted the “adapted to” term to limit the apparatus per MPEP 2111.04.
The Examiner interprets the term “the form of” as an inherent component of a first detectable feature or a detectable feature therefore, “the form of” has antecedent basis in the terms “a first detectable feature in the form of” in claims 12 and 21 and “a detectable feature in the form of” in claim 22.  
The Examiner interprets “the detectable features” in line 25 of claim 12 and line 1 of claim 13 as referencing a first detectable feature and a second detectable feature in claim 12.
The Examiner interprets “the mold sections” in line 2 of claim 13 as referencing the anterior and posterior mold sections.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-16, and 20-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Apollonio et al. (US 5,611,970 – hereinafter Apollonio) in view of Andino et al. (US 6,997,428), Appleton (US 6,197,227), and Bevis (US 2004/0104494).
Regarding claims 12 and 22, Apollonio (Figs. 2 and 3 and Col. 2, lines 60 to Col. 3, line 16) discloses a method and apparatus for cast molding a toric contact lens with anterior and posterior mold sections including respective anterior and posterior mold cavity defining surfaces, where the mold sections being alignable at multiple rotational positions; and adjusting rotational alignment of the anterior and posterior mold sections with respect to one another to align the mold sections at a rotational position corresponding to a selected rotational angle.  Apollonio (figs. 2 and 3 and Col. 4, line 43 to Col. 5, line 29) discloses an apparatus comprising an anterior mold section (40) having an anterior mold surface (41) at a first end for molding an anterior optical surface of a toric contact lens.  Apollonio (Fig. 2) further illustrates the anterior mold section having a second end opposite a first end and a radially outward facing surface extending between the first end and the second end.  Apollonio discloses the anterior mold section having a notch (42) or detectable indicia (corresponding to a first detectable feature) on the first radially outward surface (i.e. outer wall) at a known position, permitting adjusting rotational alignment of the two mold sections.  Apollonio further discloses a variation of the embodiment is evident including the anterior mold including one or more indicia.  
While Apollonio suggests the first detectable feature includes a notch or one or more indicia, Apollonio fails to disclose the first detectable feature in the form of a first flange extending radially outward from the radially outward facing surface.  However, Andino (Figs. 4 and 5 and Col. 4, lines 6-63) discloses tabs 78 and 80 used for aligning contact lens mold halves similar to the anterior and posterior mold halves of Apollonio.  Andino (Figs. 4 and 5) disclose tabs 78 and 80 extending radially outward from radially outward facing surfaces (i.e. outer wall sections) between a first end and a second end of anterior and posterior mold halves.  Both Apollonio and Andino disclose alignment of two mold sections with features between a first end and second end of a radially outward facing surface.  Therefore, based on the additional teachings of Andino, it would be obvious to a person having ordinary skill in the art the notch or indicia used for alignment in the molds of Apollonio could be substituted by an alternative detectable feature for alignment, such as a tab, which one skilled in the art would recognize as in the form of a first flange extending radially outward from the first radially outward facing surface (claim 12) or the radially outward facing surface (claim 22).
While Apollonio fails to disclose details of the first detectable feature relative to one of the toric axis and ballast axis, Appleton (Figs. 12-14, abstract, Col. 7, lines 15-25 and Col. 8, lines 1-8) discloses a similar anterior mold section for a toric lens having a notch (i.e. detectable feature) positioned opposite the ballast axis of the anterior mold surface.  Therefore, it would be obvious to a person having ordinary skill in the art the first detectable feature of Apollonio in view of Andino positioned at a predetermined location, such as opposite the ballast axis of the mold surface, as taught by Appleton.  This provides for the first detectable feature positioned at a predetermined location on the anterior mold section relative to the one of the toric axis and ballast axis thereof.  Apollonio (Figs. 2 and 3 and Col. 4, lines 41-55) discloses an anterior and posterior molds, similar to the mold sections, where the anterior and posterior molds are rotated after depositing a curable mixture.  Therefore, it would be obvious to a person having ordinary skill in the art the anterior mold surface is operable to receive a deposit of a measured quantity of polymerizable lens-forming monomer mixture into the anterior mold surface, based on the disclosure of Apollonio.  
Apollonio (Col. 4, lines 56-66) further discloses a posterior mold section having a notch or detectable indicia (35) (corresponding to a second detectable feature) on an outer wall, whereby the rotation of the posterior mold can be detected.  While Apollonio fails to disclose details of the second detectable feature relative to one of the toric axis and ballast axis, Appleton (Figs. 15-18, abstract, Col. 7, lines 26-35) discloses an apparatus comprising a posterior mold section having a posterior mold surface (14’) for molding a posterior optical face of a toric contact lens.  Appleton discloses the posterior mold section having a flange (19’) (i.e. detectable feature) and positioned directly opposite the toric axis of the mold surface (14’).  Therefore, it would be obvious to a person having ordinary skill in the art the second detectable feature of Apollonio positioned at a predetermined location, such as opposite the toric axis of the mold surface, as taught by Appleton.  This provides for the second detectable feature positioned at a predetermined location on the posterior mold relative to the one of a ballast axis and toric axis thereof.
Additionally, Apollonio (Fig. 3) discloses the assembled configuration defining a mold cavity, and (Fig. 2) discloses the sections spaced apart.  Therefore, it would be obvious to a person having ordinary skill in the art the anterior mold section and the posterior mold sections of Apollonio in view of Andino and Appleton are moveable between a spaced apart configuration and an assembled configuration, as claimed.  
As discussed above, Apollonio (Figs. 2 and 3 and Col. 4, lines 41-55) discloses an anterior and posterior mold, where the anterior and posterior molds are adapted to rotate after depositing a curable mixture.  Therefore, it would be obvious to a person having ordinary skill in the art, each of the anterior and posterior mold sections of Apollonio in view of Andino and Appleton with the detectable features are adapted to rotate to a predetermined angular location with respect to each other upon the mold cavity retaining the measured quantity of polymerizable lens-forming monomer mixture.  
Apollonio (Col. 4, line 66 to Col. 5, line 2) discloses once the mold sections are adjusted at the selected rotational position, the mold sections are assembled maintaining the selected rotational position.  Therefore, it would be obvious to a person having ordinary skill in the art the anterior and posterior mold sections of Apollonio in view of Andino and Appleton in the assembled configuration are operable for maintaining their rotated predetermined angular location.  
Additionally, based on the disclosures of Apollonio discussed above, and the disclosure of Appleton (Col. 8, lines 1-33) discloses with a predetermined (i.e. “home”) position, the location of the ballast and toric axes of the respective mold surfaces is known and a desired axial offset between the toric and ballast axes can be established by rotating the anterior and posterior mold, it would be obvious to a person having ordinary skill in the art the detectable features of the posterior and anterior mold sections of Apollonio in view of Andino and Appleton define an axis angle of the assembled anterior and posterior mold sections prior to curing of the polymerizable lens-forming monomer mixture.  
Apollonio fails to disclose the axis angle of the assembled anterior and posterior mold sections adapted to be measured prior to the curing.  However, Appleton (Col. 8, lines 33-35) recognizes there may be issues with handling of the anterior and posterior molds causing a deviation from the desired angle, and in the same field of endeavor of making lenses, Bevis ([0031] and [0050]) teaches a means for measuring the angle between detectable features on mold halves for the purpose of sorting the lenses produced which is performed when the assembled molds move between stages.  Therefore, It would have been obvious to a person having ordinary skill in the art to modify the apparatus taught by Apollonio in view of Andino and Appleton by adapting the mold assemblies to be measured by an angle measuring section as taught by Bevis for the purpose of sorting mold assemblies that have the proper determined angle from those in which there is unacceptable deviation from the desired Angle which, as stated above, Appleton recognizes as a problem (Col. 8, lines 33-35).  Further, it would have been obvious to adapt the mold assemblies such that the measuring means can occur before curing for the purpose of allowing easier recovery of the materials and a quicker shutdown response in case of a deviation.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claim 13, as discussed in the rejection of claim 12 above, Apollonio in view of Andino, Appleton, and Bevis provides for a first detectable feature in the form of a first flange and a second detectable feature as a notch or detectable indicia (35).  Therefore, it would be obvious to a person having ordinary skill in the art, the apparatus of Apollonio in view of Andino, Appleton, and Bevis, as discussed in the rejection of claim 12 above, provides for at least one of the detectable features of the mold sections is identifiable distinct from the other detectable feature on each of the mold sections.
Regarding claim 14, as discussed in the rejection of claim 12 above, Apollonio provides for a second detectable feature in the form of a notch between ends of a radially outward facing surface of  the posterior mold and the second detectable feature positioned at a predetermined location on the posterior mold section relative to the one of the ballast axis and the toric axis thereof.   Apollonio fails to disclose the second detectable feature is a flange.  However, Andino (Figs. 4 and 5 and Col. 4, lines 6-63) discloses tabs 78 and 80 used for aligning contact lens mold halves similar to the anterior and posterior mold halves of Apollonio.  Andino (Figs. 4 and 5) discloses tabs 78 and 80 extending radially outward from a first radially outward facing surface (i.e. outer wall section) between a first end and a second end of anterior and posterior mold halves.  Both Apollonio and Andino disclose alignment of two mold sections with features between a first end and second end of radially outward facing surfaces.  Therefore, based on the additional teachings of Andino, it would be obvious to a person having ordinary skill in the art the notch or indicia used for alignment in the molds of Apollonio could be substituted by an alternative detectable feature for alignment, such as a tab, which one skilled in the art would recognize as in the form of a flange.  The substitution of the notch between ends of a radially outward facing surface of the posterior mold with a tab provides for the claimed second detectable feature is a flange, as claimed.    
Regarding claim 15, Apollonio (claims) suggests curing after adjusting rotational alignment.  Therefore, a person having ordinary skill in the art would recognize the mold sections of Apollonio in view of Andino, Appleton, and Bevis are maintained at the corresponding rotational position throughout curing of the polymerizable lens-forming monomer mixture.  
Regarding claim 16, as discussed in the rejection of claim 12 above, Apollonio discloses the mold sections being alignable at multiple rotational positions and Apollonio (Figures) does not disclose any limitations to the rotational alignment.  Therefore, it would be obvious to a person having ordinary skill in the art the mold sections Apollonio in view of Andino, Appleton, and Bevis are alignable at any rotational position, as claimed.
Regarding claim 20, as discussed in the rejection of claim 12 above, Apollonio discloses forming a toric lens from the polymerizable lens-forming monomer mixture, and therefore the apparatus is operable as claimed.
Regarding claim 21, Apollonio (Figs. 2 and 3 and Col. 2, lines 60 to Col. 3, line 16) discloses a method and apparatus for cast molding a toric contact lens with anterior and posterior mold sections including respective anterior and posterior mold cavity defining surfaces, where the mold sections being alignable at multiple rotational positions; and adjusting rotational alignment of the anterior and posterior mold sections with respect to one another to align the mold sections at a rotational position corresponding to a selected rotational angle.  Apollonio (figs. 2 and 3 and Col. 4, line 43 to Col. 5, line 29) discloses an apparatus comprising an anterior mold section (40) having an anterior mold surface (41) at a first end for molding an anterior optical surface of a toric contact lens.  Apollonio (Fig. 2) further illustrates the anterior mold section having a second end opposite a first end and a radially outward facing surface extending between the first end and the second end.  Apollonio discloses the anterior mold section having a notch (42) or detectable indicia (corresponding to a first detectable feature) on the first radially outward surface (i.e. outer wall) at a known position, permitting adjusting rotational alignment of the two mold sections.  Apollonio further discloses a variation of the embodiment is evident including the anterior mold including one or more indicia.  
While Apollonio suggests the first detectable feature includes a notch or one or more indicia, Apollonio fails to disclose the first detectable feature in the form of a first flange.  However, Andino (Figs. 4 and 5 and Col. 4, lines 6-63) discloses tabs 78 and 80 used for aligning contact lens mold halves similar to the anterior and posterior mold halves of Apollonio.  Andino (Figs. 4 and 5) disclose tabs 78 and 80 extending radially outward from a first radially outward facing surface (i.e. outer wall section) between a first end and a second end of anterior and posterior mold halves.  Both Apollonio and Andino disclose alignment of two mold sections with features between a first end and second end of a radially outward facing surface.  Therefore, based on the additional teachings of Andino, it would be obvious to a person having ordinary skill in the art first detectable feature (i.e. the notch or indicia) used for alignment in the molds of Apollonio could be substituted by an alternative detectable feature for alignment, such as a tab, which one skilled in the art would recognize as in the form of a first flange.  
While Apollonio fails to disclose details of the detectable feature relative to one of the toric axis and ballast axis, Appleton (Figs. 12-14, abstract, Col. 7, lines 15-25 and Col. 8, lines 1-8) discloses a similar anterior mold section for a toric lens having a notch (i.e. detectable feature) positioned opposite the ballast axis of the anterior mold surface.  Therefore, it would be obvious to a person having ordinary skill in the art the detectable feature of Apollonio in view of Andino positioned at a predetermined location, such as opposite the ballast axis of the mold surface, as taught by Appleton.  This provides for the detectable feature positioned at a predetermined location on the anterior mold section relative to the one of the toric axis and ballast axis thereof.  Apollonio (Figs. 2 and 3 and Col. 4, lines 41-55) discloses an anterior and posterior mold, similar to the mold sections, where the anterior and posterior molds are rotated after depositing a curable mixture.  Therefore, it would be obvious to a person having ordinary skill in the art the anterior mold surface is operable to receive a deposit of a measured quantity of polymerizable lens-forming monomer mixture into the anterior mold surface, based on the disclosure of Apollonio.  
Apollonio (Col. 4, lines 56-66) further discloses a posterior mold section having a notch or detectable indicia (35) (corresponding to a second detectable feature) on an outer wall, whereby the rotation of the posterior mold can be detected.  While Apollonio suggests the second detectable feature includes a notch or one or more indicia, Apollonio fails to disclose the second detectable feature in the form of a second flange.  However, Andino (Figs. 4 and 5 and Col. 4, lines 6-63) discloses tabs 78 and 80 used for aligning contact lens mold halves similar to the anterior and posterior mold halves of Apollonio.  Andino (Figs. 4 and 5) disclose tabs 78 and 80 extending radially outward from a first radially outward facing surface (i.e. outer wall section) between a first end and a second end of anterior and posterior mold halves.  Both Apollonio and Andino disclose alignment of two mold sections with features between a first end and second end of a radially outward facing surface.  Therefore, based on the additional teachings of Andino, it would be obvious to a person having ordinary skill in the art the second detectable feature (i.e. notch or indicia) used for alignment in the molds of Apollonio could be substituted by an alternative detectable feature for alignment, such as a tab, which one skilled in the art would recognize as in the form of a second flange.  
While Apollonio fails to disclose details of the second detectable feature relative to one of the toric axis and ballast axis, Appleton (Figs. 15-18, abstract, Col. 7, lines 26-35) discloses an apparatus comprising a posterior mold section having a posterior mold surface (14’) for molding a posterior optical face of a toric contact lens.  Appleton discloses the posterior mold section having a flange (19’) (i.e. detectable feature) and positioned directly opposite the toric axis of the mold surface (14’).  Therefore, it would be obvious to a person having ordinary skill in the art the second detectable feature of Apollonio positioned at a predetermined location, such as opposite the toric axis of the mold surface, as taught by Appleton.  This provides for the second detectable feature positioned at a predetermined location on the posterior mold relative to the one of a ballast axis and toric axis thereof.
Additionally, Apollonio (Fig. 3) discloses the assembled configuration defining a mold cavity, and (Fig. 2) discloses the sections spaced apart.  Therefore, it would be obvious to a person having ordinary skill in the art the anterior mold section and the posterior mold sections of Apollonio in view of Andino and Appleton are moveable between a spaced apart configuration and an assembled configuration, as claimed.  
As discussed above, Apollonio (Figs. 2 and 3 and Col. 4, lines 41-55) discloses an anterior and posterior mold, where the anterior and posterior molds are adapted to rotate after depositing a curable mixture.  Therefore, it would be obvious to a person having ordinary skill in the art, each of the anterior and posterior mold sections of Apollonio in view of Andino and Appleton with the detectable features are adapted to rotate to a predetermined angular location with respect to each other upon the mold cavity retaining the measured quantity of polymerizable lens-forming monomer mixture.  
Apollonio (Col. 4, line 66 to Col. 5, line 2) discloses once the mold sections are adjusted at the selected rotational position, the mold sections are assembled maintaining the selected rotational position.  Therefore, it would be obvious to a person having ordinary skill in the art the anterior and posterior mold sections of Apollonio in view of Andino and Appleton in the assembled configuration are operable for maintaining their rotated predetermined angular location.  
Additionally, based on the disclosures of Apollonio discussed above, and the disclosure of Appleton (Col. 8, lines 1-33) discloses with a predetermined (i.e. “home”) position, the location of the ballast and toric axes of the respective mold surfaces is known and a desired axial offset between the toric and ballast axes can be established by rotating the anterior and posterior mold, it would be obvious to a person having ordinary skill in the art the detectable features of the posterior and anterior mold sections of Apollonio in view of Andino and Appleton define an axis angle of the assembled anterior and posterior mold sections prior to curing of the polymerizable lens-forming monomer mixture.  
Apollonio fails to disclose the axis angle of the assembled anterior and posterior mold sections adapted to be measured prior to the curing.  However, Appleton (Col. 8, lines 33-35) recognizes there may be issues with handling of the anterior and posterior molds causing a deviation from the desired angle, and in the same field of endeavor of making lenses, Bevis ([0031] and [0050]) teaches a means for measuring the angle between detectable features on mold halves for the purpose of sorting the lenses produced which is performed when the assembled molds move between stages.  Therefore, It would have been obvious to a person having ordinary skill in the art to modify the apparatus taught by Apollonio in view of Andino and Appleton by adapting the mold assemblies to be measured by an angle measuring section as taught by Bevis for the purpose of sorting mold assemblies that have the proper determined angle from those in which there is unacceptable deviation from the desired Angle which, as stated above, Appleton recognizes as a problem (Col. 8, lines 33-35).  Further, it would have been obvious to adapt the mold assemblies such that the measuring means can occur before curing for the purpose of allowing easier recovery of the materials and a quicker shutdown response in case of a deviation.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant’s arguments filed Jul. 19, 2022 with respect to claim(s) the prior art rejection in the final rejection dated Feb. 7, 2022 have been considered but are moot, due to new grounds of rejection necessitated by the amendment filed Jul. 19, 2022.  
The Examiner will address arguments against the Bevis reference, since the Examiner applied the Bevis reference to address the “adapted to” limitations in the new grounds of rejection.  Applicant argues a person having ordinary skill in the art would not modify the invention of Apollonio to include measurable features and method of Bevis.  Applicant appears to argue the Examiner’s interpretation, but fails to provide substantial arguments against the obviousness of the adaptation of the detectable features of the mold assembly of Apollonio in view of Andino, Appleton, and Bevis.  
Apollonio discloses the anterior mold section having a notch (42) or detectable indicia (corresponding to a detectable feature on an outer wall) at a known position, permitting adjusting rotational alignment of the two mold sections and Appleton (Col. 8, lines 33-35) recognizes there may be issues with handling of the anterior and posterior molds causing a deviation from the desired angle, and in the same field of endeavor of making lenses, Bevis ([0031] and [0050]) teaches a means for measuring the angle between detectable features on mold halves for the purpose of sorting the lenses produced which is performed when the assembled molds move between stages.  Therefore, It would have been obvious to a person having ordinary skill in the art to modify the apparatus taught by Apollonio in view of Andino and Appleton by adapting the mold assemblies to be measured by an angle measuring section as taught by Bevis for the purpose of sorting mold assemblies that have the proper determined angle from those in which there is unacceptable deviation from the desired Angle which, as stated above, Appleton recognizes as a problem (Col. 8, lines 33-35).  Further, it would have been obvious to adapt the mold assemblies such that the measuring means can occur before curing for the purpose of allowing easier recovery of the materials and a quicker shutdown response in case of a deviation.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/              Primary Examiner, Art Unit 1741